*117Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about October 22, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crime of criminal trespass in the third degree (two counts), and placed him on probation for 12 months, unanimously affirmed, without costs.
The petition was not jurisdictionally defective. The petition, on its face, clearly indicates that the affiant had personal knowledge as to all the essential elements of the charges (see Family Ct Act § 311.2 [3]; Matter of Edward B., 80 NY2d 458 [1992]).
The court’s finding was supported by sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. Concur—Buckley, EJ., Ellerin, Lerner, Marlow and Catterson, JJ.